
	

115 HRES 437 RH: Of inquiry requesting the President to provide certain documents in the President’s possession.
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 73
		115th CONGRESS
		1st Session
		H. RES. 437
		[Report No. 115–269]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2017
			Mr. DeFazio (for himself and Mr. Johnson of Georgia) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
		
		
			July 28, 2017
			Referred to the House Calendar and ordered to be printed
		
		
			
		
		RESOLUTION
		Of inquiry requesting the President to provide certain documents in the President’s possession.
	
	
 That the President is requested to transmit (in a manner appropriate to classified information, if the President determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication in the possession of the Administrator of the General Services Administration or the Acting Administrator of such Administration, or any portion of any such communication, that refers or relates to the following:
 (1)Guidance or direction to the Acting Administrator or to other staff of the General Services Administration regarding responses to requests for information from Members of Congress and Ranking Members of Committees.
 (2)Ground lease No. GS-LS-11-11307, the lease agreement between the Trump Old Post Office LLC and the Government, including all books, records, annual statements, monthly statements, annual budgets, detailed statements of the outstanding equity held by each member of the Trump Old Post Office LLC leasehold mortgage agreements, mezzanine lender agreements, notices, lease status reports, and claims.
 (3)Legal memoranda or opinions generated by the Government related to ground lease No. GS-LS-11-11307 between the Trump Old Post Office LLC and the Government.
			
	
		July 28, 2017
		Referred to the House Calendar and ordered to be printed
